Fight against tuberculosis (debate)
The next item is the statement from the Commission on the fight against tuberculosis.
Member of the Commission. - Mr President, I welcome this opportunity on World Tuberculosis Day to underline the Commission's commitment to addressing the challenges caused by this disease.
We had believed that our successes in past decades had eliminated the threats related to this serious public health concern. However, for too long, we have mistakenly lowered the guard against tuberculosis. In 2008, the European Centre for Disease Prevention and Control reported around 83 000 cases and close to 6 000 deaths due to tuberculosis in the European Union and EFTA countries. This amounts to about 16 deaths a day. This is simply unacceptable and requires action by all concerned sectors and stakeholders. It is unacceptable because tuberculosis is a preventable and curable disease that should not lead to such dramatic consequences.
Tuberculosis is a cross-sector issue and it is linked to many of the public health challenges we face in the European Union, including the spread of anti-microbial resistance, the lack of new effective tools to diagnose and treat tuberculosis, the steep rise of co-infections such as with HIV, and the inequalities, with tuberculosis disproportionately affecting the most vulnerable groups.
The Commission has launched a number of initiatives over the past years to strengthen capacities to tackle tuberculosis. In 2000, tuberculosis was included in the list of priority diseases under EU-wide surveillance. In this context, the Commission supported several projects that have helped coordinate the surveillance of tuberculosis in the 53 countries of the WHO European Region. This has improved our shared knowledge and monitoring of the epidemiological situation. In addition, through its research framework programmes, the Commission supports the development of new treatments, vaccines, drugs and diagnostic tools against tuberculosis. Since 2002, more than EUR 124 million has been allocated to these efforts. But, as tuberculosis is not constrained by borders, we have to support countries beyond the European Union.
The Commission supports developing countries in their tuberculosis control programmes through the European Programme for Action to Confront HIV/AIDS, Malaria and Tuberculosis through External Action (2007-2011). The main channel for financing this support is the Global Fund to fight AIDS, tuberculosis and malaria, to which the Commission has contributed EUR 870 million since 2002, with an annual contribution that amounts to EUR 100 million since 2008. In addition, it supports clinical trials and capacity building in sub-Saharan Africa through the European and Developing Countries Clinical Trials Partnership (EDCTP). Finally, the setting up of the European Centre for Disease Prevention and Control has enabled us to raise our efforts against tuberculosis to a new level.
In March 2007, following a request from the Commission, the Centre developed an action plan to fight tuberculosis in the EU. This addresses the key cross-sectoral challenges we are facing today in tuberculosis prevention and control and strengthening epidemiological surveillance: ensuring prompt and quality TB care for all, developing new tools for diagnosis and treatment, decreasing the burden of tuberculosis and HIV co-infection, and addressing the threat of multi-drug resistance.
However, the Commission cannot succeed in this challenge alone. The contribution from civil society to reach out to the most vulnerable, and the Member States' commitment are key towards achieving our objective to support the global fight against this disease.
'The cause of death in the age of antibiotics' is what a group of researchers called tuberculosis, a word which many of us thought had disappeared from everyday usage, but a disease which still kills a huge number of people.
Tuberculosis is the seventh most common cause of death in the world. Unfortunately, the current situation is highlighted by the rise in the number of cases involving a strain of tuberculosis resistant to standard drug therapy.
Globally, there were 9.4 million new cases of tuberculosis in 2008 and 1.8 million deaths. A person is infected by tuberculosis somewhere in the world every second.
We need to hear these figures stated as clearly as possible in an important forum of the European Union so that we can all realise as much as possible that this disease is still ravaging our societies and killing a large number of European citizens.
I come from a country which, unfortunately, features among the top places in the European Union in the dismal ratings for tuberculosis cases.
Although we can talk about a slightly downward trend in recent years and an increase in the percentage of people cured of chemo-resistant tuberculosis, the absolute figures remain alarming and they reflect a tragic reality.
We need to wage a consistent, integrated battle, based on the best possible planning, in order to keep this scourge under control. We have to continue at European Union level the work we have done so far to ensure that in all Member States, we raise the level of detection of diseases, the level of access to adequate treatment, the quality of treatment monitoring and the quality of medical care given to patients.
We also need all governments to realise the importance of this battle and to work alongside social partners as effectively as possible in order to reduce the number of Europeans suffering from this disease which we thought had been banished in previous centuries.
Above all, we need to wage this battle together, as a family, without considering the differences between us, but helping each other to overcome this problem.
Ultimately, we are the European Union and our strength lies in unity.
on behalf of the S&D Group. - Mr President, in this day and age, no one should be dying from TB.
(SV) That is what Ban Ki Moon said today, on World Tuberculosis Day.
He is right, of course. Nevertheless, very many people around the world are still dying of tuberculosis today, particularly the young and the poor. We therefore need to increase our aid to the global fund that is responsible for a very large proportion of the work to combat tuberculosis, malaria and HIV in the poorer areas of the world.
However, as the Commission pointed out, people in Europe are also dying of tuberculosis. We need to increase our cooperation to stop the spread of multi-resistant TB and to find effective treatments which reach all of the vulnerable groups in society.
The European Centre for Disease Prevention and Control, based in Solna in Sweden, has a very important role to play here and I am pleased that the Commission has made it a priority to come here and hold a debate on this important subject today.
Mr President, medical progress has not yet overcome tuberculosis. Consequently, it is wrongly considered to be a disease that affects only poor countries. This underestimates the way in which it is spreading, especially in Central and Eastern Europe.
In truth, no country is safe from this dreadful disease, which has been around for many thousands of years. Furthermore, the multiple-resistant strains offer little hope of an end to this scourge in the short term. The need to fight on several fronts by means of prevention, medical supervision, research and the dissemination of precautionary and hygiene measures encourages us to act in a coordinated and determined manner. In short, we must be able to rely at all times on the best possible strategies in this area.
When it comes to financing the measures, it is advisable to distinguish between two scenarios. Firstly, the social security systems in our countries should, in principle, be able to guarantee sufficient medical cover. However, patients in developing countries still rely on solidarity which, since 2002, has materialised in an exemplary fashion under the Global Fund to Fight AIDS, Tuberculosis and Malaria.
If the aim is indeed to halve the number of cases of tuberculosis between 2000 and 2015, one of the three scenarios put forward by the President of the Global Fund, Michel Kazatchkine, will have to be endorsed.
I should like to ask the Commission which of the three scenarios it is using as a basis for making proposals to our Member States regarding the future financing of the Global Fund to Fight AIDS, Tuberculosis and Malaria.
(PT) World Tuberculosis Day, which takes place today, is an occasion to call for the strengthening of political dialogue and the involvement of governments and civil society in this cause.
The number of cases of tuberculosis has been decreasing within the EU. There has also been a marked reduction in Portugal, but the incidence rate is still above the EU average. This reduction is linked to the success of the National Plan to Fight Tuberculosis. In some countries, however, it has recently been shown that the disease is resurgent.
The various action plans promoted by the European Commission are steps in the right direction. I would like to highlight the partnership between Europe and developing countries in carrying out clinical trials. The support of the Framework Programme for Research and Technological Development is also important in the field of life science. Strengthening the role of clinical and scientific research is vital in the fight against tuberculosis. This makes it crucial that work continues to discover new and better instruments to combat tuberculosis and which promote innovative diagnostic technologies, along with medicines and vaccines.
I therefore call upon the Commission and the Member States to join forces and ramp up the fight against tuberculosis in order to succeed in controlling and eradicating this disease.
(LT) We must combat tuberculosis, since every year, many people in the world die from this disease and almost one in three inhabitants of the world are infected by it. I would like to draw attention to the fact that tuberculosis is the most widespread infectious disease in the world, which is closely linked to social and economic problems, in other words, poverty, unemployment, alcoholism, drug addiction and HIV/AIDS, as well as the inadequate state of health care systems in poor countries and delayed diagnosis. In order to overcome these factors causing tuberculosis, the European Commission and the European Union Member States must take concrete and swift action with the aim of establishing joint measures to combat this terrible disease, find joint political dialogue on financial support and adopt a joint action plan to combat the disease.
In spite of the fact that tuberculosis is included in the list of priority diseases, the fight against tuberculosis still receives insufficient funding and therefore, we must review the European Union budget allocations in this action programme. I also call on you to encourage greater investment in scientific research in the fight against tuberculosis.
(CS) Today is World Tuberculosis Day and it provides an opportunity to mention that, despite the successes achieved so far in the battle against this disease, tuberculosis remains a serious global problem. More than 2 billion people are infected with the tuberculosis bacillus and one in ten of these people fall ill with the active form.
The incidence of tuberculosis and, in particular, the varying levels in the treatment and monitoring of the disease, are connected with the varying socio-economic conditions in different regions and also in different social groups. The early diagnosis of tuberculosis and the thorough and fully-monitored treatment of the disease, in other words, treatment that is uninterrupted and of sufficient duration, are the basic pre-conditions for reducing the risk of extensive treatment resistance and multi-resistant forms of TBC developing, the treatment of which is extremely expensive and difficult to obtain in many countries. Of similar importance is the adaptation of health systems and everyday practice, including monitoring the disease in high-risk groups and providing qualified health workers and adequate supplies of equipment.
WHO estimates talk of the need to spend USD 44.3 billion at the national level over the next 10 years on the fight against tuberculosis, yet barely half of the resources required will be available. The EU's task is therefore to join forces with the WHO and individual countries, together with their national health systems, and to make the battle against tuberculosis one of the priorities of development aid to third countries.
I took great pleasure and interest in listening to the speeches of the honourable Members. I would like to assure them that the Commission is treating this disease very seriously and also gives significant weight to what has been said today. We are determined to achieve our targets in order to control the tuberculosis disease. These kinds of discussions are of particular importance in order to concentrate all attention and focus on this disease. Parliament's contribution and support is essential in contributing to our endeavours in fighting this disease within the European Union as well as in other countries.
The debate is closed.
Written statements (Rule 149)
in writing. - While tuberculosis is viewed by many in the past tense and seen as a 19th century affliction, it continues to have a serious impact, both directly and indirectly, on the lives of hundreds of thousands of farmers across the EU each year. Though TB in its human form has been contained in most EU countries since the middle of the 20th century, it continues to spread aggressively among livestock and affects 5% of cattle herds in my Ireland East constituency each year.
I recently received correspondence from a dairy farmer in County Westmeath, whose herd of prized dairy cows has been all but obliterated since he first discovered TB on his farm less than a year ago. The badger-spread disease was first discovered on the day he was due to leave on a two-week holiday last June, and he has since lost 64 of his 82-strong herd.
Though TB in humans has been rightly tackled with full force by the EU in recent times, the bovine form of the disease, which results in millions of euro of lost revenue each year, should be seriously considered as we draft TB legislation for the future.